 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                             No. 2:08-CR-00093-KJM
12                             Plaintiff,                      2:08-CR-00116-KJM
13           v.                                            ORDER
14
     Charles Christopher Head,
15
                               Defendant.
16

17          Through his counsel, Mr. Head moves for compassionate release under 18 U.S.C. § 3582

18   (C)(1)(A)(i). Mot, ECF No. 1734. The government opposes on numerous grounds, including

19   Mr. Head’s refusal of the COVID-19 vaccine. See generally Opp’n, ECF No. 1736. As evidence
20   of his refusal, the government cites a line in Mr. Head’s medical records. See Opp’n at 2, 6, 10,

21   (citing Head Medical Records at 58, ECF No. 1744-1 (under seal)). The page the government

22   points to also provides: “inmate reports hx severe reaction to vaccination in past. PCP does not

23   want inmate to receive COVID-19 vaccination due to this history.” Head Medical Records at 58.

24   In response, Mr. Head asserts in a declaration, signed under penalty of perjury, that the Bureau of

25   Prisons is refusing to give him the vaccine. Reply at 2, 4, ECF No. 1746; see also Head Decl.

26   ¶¶ 1, 6–10, ECF No. 1746-1.

27          If the government wishes to respond to Mr. head’s claim in his declaration, it may do

28   so in a written filing within seven days.

                                                     1
1         IT IS SO ORDERED.

2   DATED: June 24, 2021.

3

4

5




                              2
